t c memo united_states tax_court wilbur t hawks sr and betty w hawks petitioners v commissioner of internal revenue respondent docket no filed date wilber t hawks sr and betty w hawks pro_se ric d hulshoff for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for and dollar_figure for and that petitioners are liable for an accuracy-related_penalty under sec_6662 a of dollar_figure for and dollar_figure for the issues for decision are whether petitioners are entitled to more itemized_deductions than respondent allowed we hold that they are not whether petitioners may claim net operating losses nols of dollar_figure for and dollar_figure for we hold that they may not whether petitioners may deduct partnership losses of dollar_figure claimed on schedule e supplemental income and loss for we hold that they may not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for and we hold that they are whether petitioners are liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions we hold that they are not computational adjustments will be required to resolve the taxable amounts of petitioners’ social_security_benefits in the amounts of petitioners’ standard deductions for and and the amounts of petitioners’ exemptions for section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners lived in richmond virginia when they filed their petition in this case from through at least petitioners were involved in transactions with anderson ark associates pursuant to which they purported to create a tefra partnership and purportedly incurred a liability so as to create basis and cause large losses to be shown on their income_tax returns for several years petitioners offset their income with net operating losses of dollar_figure for and dollar_figure for from the purported partnership they also claimed a loss of dollar_figure on the schedule e attached to their federal_income_tax return petitioners claimed itemized_deductions of dollar_figure for and dollar_figure for including medical and dental expenses real_estate_taxes other taxes home mortgage interest cash contributions noncash contributions and miscellaneous expenses respondent audited petitioners’ returns for and and determined deficiencies and additions to tax respondent also determined that petitioners overreported capital_gain income by dollar_figure for petitioners provided no documents or other evidence to support their claimed deductions or to show that respondent’ sec_2 an organization named anderson ark associates was engaged in facilitating income_tax evasion and bankruptcy fraud see 391_f3d_970 9th cir determinations were incorrect instead petitioners have responded and continue to respond to respondent’s attempts to verify their deductions by making numerous frivolous arguments petitioners timely filed a petition with this court in which they made numerous frivolous arguments such as income is limited to foreign_earned_income war profits and windfall profits income_tax laws are in effect only in guam income_tax returns and payments are gifts to the united_states form_1040 u s individual_income_tax_return and form 1040a u s individual_income_tax_return are to be filed only by self- employed residents of the virgin islands puerto rico guam or american samoa estimated_tax and interest are matters within the exclusive jurisdiction of the bureau of alcohol_tobacco_and_firearms no statute requires anyone to file a tax_return there is no organization in the department of the treasury known as the internal_revenue_service irs the irs is not an agency of the united_states the irs is an unlawful organization title_26 of the united_states_code is not positive law and the tax_court lacks jurisdiction because petitioners have not received income subject_to income_tax petitioners did not stipulate facts as required by rule a this court granted respondent’s motion under rule f to show cause why proposed facts should not be accepted as established and made that order absolute after petitioners failed to file a response as ordered thus matters in respondent’s proposed stipulation of facts are deemed admitted petitioners did not identify or exchange any documents identify witnesses or file a pretrial memorandum as required by the standing_pretrial_order they did not appear at the calendar call of this case respondent filed motions to dismiss for failure to properly prosecute and to impose a penalty under sec_6673 petitioners filed a statement with the court in lieu of appearing at trial in it petitioners stated that they would be unable to attend trial on date petitioners also made numerous frivolous arguments that this court has previously rejected such as that their income was not taxable because it was not from a taxable source and that they are not liable for tax because a form 23c assessment certificate-- summary record of assessments does not exist a burden_of_proof opinion the burden_of_proof for a factual issue may shift to the commissioner under certain circumstances sec_7491 petitioners do not contend that sec_7491 applies in this case they did not substantiate their deductions keep records of their income and expenses or cooperate with respondent’s agents thus the burden_of_proof does not shift to respondent respondent’s determinations are presumed correct and petitioners bear the burden_of_proof see rule a 290_us_111 b whether petitioners are entitled to more itemized_deductions than respondent allowed for and a taxpayer must keep records that are sufficient to enable the commissioner to determine his or her tax_liability see sec_6001 503_us_79 sec_1_6001-1 income_tax regs a taxpayer must substantiate the payments which give rise to claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_6001 petitioners have the burden of establishing that they are entitled to the deductions claimed see 292_us_435 petitioners were given numerous opportunities to submit documentation to substantiate their deductions but they did not do so we have long held that where the taxpayer does not substantiate claimed deductions the commissioner’s disallowance of them will be sustained 62_tc_834 pfluger v commissioner tcmemo_1986_78 affd 840_f2d_1379 7th cir the record in this case provides no basis for estimating deductions under 39_f2d_540 2d cir see 877_f2d_624 7th cir affg tcmemo_1987_295 816_f2d_376 8th cir 410_f2d_505 5th cir petitioners contend that they paid dollar_figure in and dollar_figure in for medical and dental expenses dollar_figure in and dollar_figure in for real_estate_taxes dollar_figure in and dollar_figure in for other taxes dollar_figure in for home mortgage interest dollar_figure in for cash contributions and dollar_figure in for miscellaneous expenses and made noncash contributions worth dollar_figure in and dollar_figure in petitioners offered no evidence we conclude that petitioners are not entitled to more itemized_deductions than respondent allowed for and c whether petitioners may deduct net_operating_loss carryforwards and carrybacks petitioners contend that they may deduct nol carryforwards and carrybacks we disagree to carry forward or carry back nols petitioners must prove the amount of the nol carryforward or carryback see 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir tax returns alone do not establish that a taxpayer is entitled to nol carryforwards or carrybacks 71_tc_633 roberts v commissioner supra pincite petitioners offered no evidence about their nol carryforwards or carrybacks we conclude that petitioners are not entitled to nol carryforward or carryback deductions in the years in issue d whether petitioners may deduct partnership losses of dollar_figure for petitioners contend that they may deduct partnership losses of dollar_figure for we disagree there is no evidence to support petitioners’ partnership loss deduction for e whether petitioners are liable for the accuracy-related_penalty sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet this burden the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 petitioners failed to keep records and substantiate their deductions petitioners offered no evidence to show that they are entitled to nols or partnership losses or other claimed deductions thus respondent has met the burden of production and petitioners are liable for the accuracy-related_penalty for and f penalty for frivolous positions or instituting proceedings primarily for delay under sec_6673 respondent moved at trial to impose a penalty under sec_6673 the court may impose a penalty of up to dollar_figure if the position or positions asserted by the taxpayer in the case are frivolous or groundless or the proceedings were instituted primarily for delay sec_6673 a position maintained by the taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 petitioners made numerous frivolous arguments during the administrative proceedings in these proceedings and in the petition in lieu of appearing at trial petitioners submitted a statement in which they made more frivolous arguments we will deny respondent’s motion to impose a penalty under sec_6673 however we warn petitioners that the court may impose this penalty in the future if petitioners make frivolous arguments or institute proceedings primarily for delay to reflect the foregoing and concessions by respondent and because of computational adjustments an appropriate order will be issued and decision will be entered under rule
